FOX, J.
This cause is brought to this court by appeal on the part of the defendant from a judgment of the New Madrid Circuit Court, convicting him of an assault with intent to commit rape.
At the very inception of the consideration of this cause we find by an examination of the record that it fails to disclose any objections or exceptions to the action of the court in overruling defendant’s motion for a new trial. Under this State of the record appellant has failed to preserve such exceptions to the action of the court in overruling his motion for new trial as would authorize this court to review the complaints embraced in such motion, hence there is nothing before us for consideration except the record proper.
It has been uniformly held by this court and the proposition is well settled that the errors complained of must be brought to the attention of the trial court in a motion for new trial, and before the motion can be made any part of the record there must be proper exceptions to the action of the court, in overruling it made in due time, and the exceptions must be disclosed in the record. [State v. Noeninger, 108 Mo. 166; State v. Reed, 89 Mo. 168; State v. Mitchell, 98 Mo. 657; State v. Harvey, 105 Mo. 316.] The comparatively recent cases of State v. Irwin, 171 Mo. 558, and State v. Parnell, 206 Mo. 723, unqualifiedly approve the rule as herein indicated, announced in the earlier cases.
Directing our attention to the record proper, an examination of the information upon which this judgment is predicated discloses that it is in due form, *394such as has often met the approval of this court. The jury were regularly impaneled and sworn and the verdict returned by them and the judgment based upon such verdict seem to be in perfect accord with the law treating of this subject.
Upon the state of the record now before us in this cause the judgment of the trial court should be affirmed, and it is so ordered.
All concur.